Robinson, J.
The plaintiff is the widow and the legal successor of Daniel E. Martin. She brings this action to quiet her title to the southwest quarter of section 1 — Twp. 155 — Range 63. To a person who has lived in this state from early territorial times, and who knows how the titles were then acquired, the case presents not the least shadoiv of doubt. It is true the record title is in the defendant, but that is a matter which she just recently discovered.
In May, 1884, in the United States Land Office in Grand Forks, entry was made of the land and a receiver’s receipt showing payment of $200 was issued to Elizabeth Kenefic. Then she made to her brother Daniel E. Martin a warranty deed of the land. As a question was raised concerning the validity of the entry, Martin through Frank Wilder quitclaimed the land back to the United States. Then he caused his sister, the defendant, to file on the land, and in December, 1889, in consideration of $200, the receiver of the United States Land Office issued the usual duplicate receipt for this land to Annie Kenefic. She at once mortgaged the land for $1,200, and in the course of a year the mortgage was paid by Daniel Martin. Doubtless at the time of mortgaging the land Annie Kenefic made to Daniel Martin a deed of the land in the same manner as her sister had done. But he wisely held the deed from record so as not to furnish evidence that the entry had been made for him. Manifestly the two sisters filed on this land and made entry of the same for Dan Martin, their brother. Neither of the sisters ever cultivated the land, made any improvements on it, or paid out a dollar for the making of final proof and entry. That was all done by Dan Martin. He caused the land to be mortgaged; he mortgaged it several times and paid the mortgages. From 1884 until the time of his death, in 1909, his possession of the land was continuous. During all of that time as owner in fee he was in the actual, open, adverse, and undisputed possession of the land, and he paid all taxes against it. And since then, the plaintiff, his legal successor, has continued in the open, adverse, and undisputed possession of the land and has paid all taxes against the same.
*309Just before this action was commenced, the plaintiff obtained an abstract of title and discovered that the title of record stood in the name of Annie Kenefic and applied to her for a quitclaim. In that way defendant discovered that the title was in her name and she concluded to hold it. The facts speak louder than words, and show beyond question that the plaintiff owns the land and the defendant has no title or interest in it. Hence, the judgment must be reversed and a judgment entered to the effect that the plaintiff is the owner in fee of the land and that her title be quieted and confirmed.
Reversed and remanded.